Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings were received on 5/25/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE102013202840 A1.
For claim 19, DE 840 discloses a vehicle storage system comprising: a seating assembly including a seat and a seatback (Figur 1), wherein the seat is forward of the seatback (Figur 1); 

    PNG
    media_image1.png
    505
    726
    media_image1.png
    Greyscale

a floor (not shown, implicit); and 
a retention device (20) comprising a strap (20) positionable between an upper portion of the seatback forward of the seatback (as shown in the figures above) and an area (at connection point 38) of the floor disposed proximate the seating assembly, 
wherein the retention device is selectively extendable from at least one of the upper portion of the seatback and the area of the floor disposed proximate the seating assembly.  
For claim 20, the retention device is selectively retractable into at least one of the corresponding upper portion (at 30) of the seatback and the area of the floor disposed proximate the seating assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 922 in view of DE102013202840 A1 (DE 840) and WO 667.
For claim 1, DE 922 discloses a vehicle comprising: a seating assembly attached to a vehicle interior and including: a seat (A) that is rotationally operable relative to a seatback (26), 
wherein the seat is selectively positionable forward of the seatback in a seating position (FIG.2) or a stadium position (FIG.3).

    PNG
    media_image2.png
    721
    1518
    media_image2.png
    Greyscale

DE 922 lacks the specific retention device recited.  
DE 840 teaches a retention device (20, FIG.1) comprising a strap (20) secured to a retraction mechanism (30) disposed in the seating assembly (at 26), the retention device selectively positionable in a stored position or a cargo storage position and extending between the seatback and an area adjacent a floor disposed adjacent to the seating assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided DE 922 with a retention device as taught by DE 840 and a connection point adjacent a floor in order to retain cargo when the seat is in the stadium position. 
DE 922, as modified, fails to provide for the connection point on a floor of the vehicle, such that an enclosure is formed with the retention device in the cargo storage position, the seat in the stadium position, and the floor to at least partially enclose forward of the seatback configured to secure cargo to the floor and the seat.
WO 667 teaches a connection point on a floor as seen in FIG.1. 

    PNG
    media_image3.png
    715
    1579
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the connection of DE 922, as modified above, with a floor connection point as taught by WO 667 to achieve the predictable result of retaining cargo in the space provided between the seat and the floor when the seat is in the stadium position. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
For claim 4, the retraction mechanism is disposed in the seatback (see DE 840 at 26,30).  
For claims 8-10, DE 922, as modified, disclose a tray (148) disposed on the floor (claim 8) with a raised edge (FIG.3) disposed around a perimeter of the tray (claim 9).
It would have been obvious to one of ordinary skill in the art to have provided the floor striker (38, DE 840) upon the tray (DE 922, FIG.3) as an obvious expedient as a connection point for the retraction mechanism to achieve the same predictable result of securing the cargo. 
For claim 11, DE 922, as modified, discloses first and second cargo positioners (opposite sides of the perimeter/lip of floor tray 148, FIG.3) disposed on the floor.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 922, as modified above. 
For claim 5, DE 922, as modified, fails to include the retraction mechanism is disposed in the floor area. It would have been obvious to one of ordinary skill in the art to have provided the retraction mechanism in the floor area instead of on the seatback as doing so is a mere reversal of part and an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
For claims 6-7, a free end of the strap is selectively releasable from the retraction mechanism and wherein a free end of the strap is configured to be received by a slot (loop 54) the floor area or alternatively the seatback.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 922, as modified above, in view of Morlet Ugalde et al. 
DE 922, as modified, lack the retention device including a cover as seen in the drawing figures of Morlet Ugalde et al. Moreover, the cover of Morlet Ugalde et al. 
It would have been obvious to one of ordinary skill in the art to have provided the cover Morlet Ugalde et al. for use in conjunction with or as an alternative to the strap of DE 922, as modified, in order to secure larger items with more or better bracing and with more certainty. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 922 in view of DE 840 and WO 667. 
For claim 15, DE 922 discloses a seating assembly comprising: a seat (A) selectively positionable in one of a seating position (FIG.2) and a stadium position (FIG.3); a seatback (26), wherein the seat is forward of the seatback. 
DE 922 fails to provide a retention device as claimed, a feature taught by DE 840. 
Specifically, DE 840 disclose a retention device (20, FIG.1) comprising a strap secured to a retraction mechanism (30) and coupled to the seatback (at 26), wherein the retention device is selectively deployable from a stored position to a cargo storage position, and wherein the retention device in the cargo storage position defines an enclosure forward of the seatback at least partially defined by the seat and a forward connection point (38) adjacent the floor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided DE 922 with a retention device as taught by DE 840 and a connection point adjacent a floor in order to retain cargo when the seat is in the stadium position. 
DE 922, as modified, fails to provide for the connection point on a floor of the vehicle, a feature taught by WO 667 as seen in FIG.1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the connection of DE 922, as modified above, with a floor connection point as taught by WO 667 to achieve the predictable result of retaining cargo. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
For claim 16, the retention device in the cargo storage position defines an enclosure at least partially defined by the seat in the stadium position (see DE 922, FIG.3) and the floor.  
For claim 17, an exposed length of the retention device is selectively adjustable (see the retractor 30 of DE 840 which is any suitable device capable of retracting the securing element 20 back into storage area 26 including a spring-loaded device). 
For claim 18, the retention device includes a retraction mechanism and wherein the retention device is contained in the retraction mechanism when the retention device is in the stored position (see retractor 30 of DE 840 which is spring-loaded which can selectively lock but also retract into storage area 26).
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612